Title: To Thomas Jefferson from James Monroe, 22 March 1808
From: Monroe, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond March 22d. 1808
                  
                  I had the pleasure to receive your favor of the 11th. instant the day after I returned from Albemarle. It is very distressing to me to discuss with you the topicks on which it treats, but in the state in which things are it is certainly best to come to a perfect understanding on every point & to repair on both sides any injury which may have been received. To do you an injury or indeed any one in the administration, never enter’d into my mind, for while I labour’d under a conviction, not only that I had been injur’d, but that the friendly feeling which you had so long entertained for me had ceased to exist, the only sentiment wh. I indulged in consequence of it was that of sorrow. At present I am happy to say that all doubt of your friendship towards me having experienc’d any change is completely done away, and that the only anxiety which I feel is to satisfy you, that the impression was not taken on light ground, nor imputable to communications made to me by persons out of the administration.
                  The mission in itself, of Mr. Pinkney or any other person, would not have produc’d such an effect. It resulted from a chain of circumstances of which that measure was only a part. When I left Madrid I communicated to Mr. Madison, in aid of our publick dispatches every idea which I had formed of the state of our affairs there and in all their relations, by sending him a copy of my private journal, and adding in private letters what it did not contain. Altho’ it was my earnest desire to get home and look to my private concerns, which I proposed to do soon after my return to London, I intimated to him that I was willing in consideration of the existing crisis, to act in any situation in which I might be useful. On my return to London I found that the seizures which were commenc’d in my absence had imposed on me a new & important Duty. I resisted them & not without some effect. By announcing to the British minister my intention to return to the U. States that autumn, I assumed the character for every essential purpose, of a special Envoy, with which Mr Madison was made acquainted, as he was likewise with my determination to remain there till the business was concluded. The evidence before him seemed to be satisfactory that, as nothing could be gained of the existing ministry but by force, any change of the attitude taken on our part was likely to do harm, & if the ministry retired that the danger if such an effect would be increased by a change of attitude. This latter idea was strongly urged in a private letter to him of July 2d. 1806. with my earnest advice against such a mission. As the ship by which that letter was sent arrived at Phila. on the 26th. of March I concluded that he had recd. it on the 30th. It was written in consequence of intelligence from the U. States that such a mission was decided on by the govt. As I had recd. no answer to any of my communications from Madrid, or London after my return, nor any acknowledgment of my services at either place, or expression of a desire that I would come home or remain there, it seemed by the measure alluded to, as if it was consider’d that I was rather in the way of than of use to the administration. Its reserve to me for so long a time, and appointment of an associate after the receit of my private letter of July 2d. & a publick letter of nearly the same date, & after the change of the ministry was known, made a strong impression on my mind to that effect. A special mission was never gratifying to that on the ground, and perhaps never will be, while men are governed by those useful passions which stimulate them to virtuous actions. Such a mission reduces the resident minister, however respectable for his talents & character to a cypher, from the moment it is known that it is contemplated, and if it does not destroy him it is because his character is sufficiently strong to bear the shock. the footing on which I had left my country; a consciousness of the zeal and integrity of my conduct in the publick service, and of my personal attachment & devotion to the administration, and a firm belief that no change could be made to advantage, most probably increased my sensibility to the measure. Had such an one been contemplated I thought that I shod. have been the first to hear of it in a private letter from yourself or Mr. Madison, but I had to gather the intelligence from the news papers, the correspondence of others, the hints of Lord Holland & even of Mr. Fox. Mr. Madison’s first letter to me on that subject, or on any other important one of the kind alluded to, which enter’d at all into them, was of the 11th. of March 1806., almost 10. months after I had left Madrid, & 8. after my return to London. It was recd. on the 25. of april. It seemed to be intended to apprize me of the proposed measure, and from its stile taken in connection with the preceding circumstances, contributed greatly to confirm the impression which they had already made. The facility which it afforded to my departure appear’d to me to be the strongest feature in it. The letter—which Mr. Pinkney brought me, which was delivered to him & by him to me open, was in the same tone. It stated that I was included in the special mission, but that Mr. Pinkney had brought a separate commission with him to take my place in case I chose to return home. It expressed no desire that I should remain & unite in the negotiation. The joint commission too seemed to be peculiarly adapted to favor my return, by authorising one commissioner—to act in the absence of the other, in which it differed from those which I had carried with me abroad, they giving that power to one in case only of the death of the other. I could see no reason for his bringing with him a separate comn. to succeed me in the ordinary mission, if my immediate return had not been contemplated, as sufficient time would have been allowed for supplying it, if I remained & joined in the negotiation, before it could be concluded, as for the variance in the conditions of the joint one. All those circumstances tended to convince me, that the administration had withdrawn its confidence from & really wished to get rid of me. I was struck with astonishment and deeply affected by the reflection, as it was utterly impossible for me to trace the cause. Had I followed the impulse of my feelings, it would have been to have withdrawn on the arrival of Mr. Pinkney, but many considerations of great weight admonished me to pursue a different course. I had had much communication with Mr. Fox, and entertained great hope that through him our affairs might be settled to advantage. It did not seem probable that any other person could derive the same aid from those communications that might be done by a party to them. By remaining I thought that I might give support to the administration at home, which I most earnestly wished to do. For these and other reasons of the same kind I resolved to remain & unite in the negotiation, with such character as might be sent, of which I informed Mr. Madison in my letter of the 29. of April which was written a few days after the reciet of his of March 11th., and in which I gave him distinctly to understand that that measure would be no cause of disagreement between the admin. & myself. I remained & acted accordingly, & did every thing in my power to accomplish the views of my govt. & country, & finally concluded with Mr. Pinkney, the best treaty which it was possible to obtain of the British government. In uniting in the negotiation & signing the treaty I committed my reputation on the result, and it is only by the course which the business afterwards took, that any unpleasant occurrence has arisen between the admin. & myself.
                  These were the circumstances which produc’d the impression, which I have acknowledged in the commencement of this letter, that your friendship had been withdrawn from me. But the assurances which you now make me & the perfect knowledge which I have of your rectitude & sincerity have completely effac’d that impression and restord to my mind that entire & friendly confidence which it had always been accustomed to cherish.
                  I am perfectly satisfied that you never meant to injure me & that a belief that I had suffered by any act to which you were an innocent party would give you great pain. Still the circumstance of my having signed a treaty, which was disapproved for imputed great defects; of having exceeded our powers in signing it, which I should not have done but in a firm belief that I promoted thereby the best interests of my country & of the administration, while I exposed myself to great responsibility by the measure, have given a handle to those who have wield’d it with great effect against me. you can little imagine to what extent the mischief has been carried. I could give you many details which it would be as painful for you to read as for me to recite.
                  When I saw that I was depressed in a country which I had so long served with fidelity & zeal, I could not be indifferent either to the cause or the consequences resulting from it. My sensibility was naturally increased by the excitment of those on the ground, who, by taking part in my favor, had essentially compromitted themselves. I replied to the denunciation that was circulated against me here for improper purposes, to many of my friends who called on me, in decisive terms, and complained earnestly of the injury done me by it. The sum of these conversations which were always of a nature confidential, it is not in my power to recollect with precision. It is possible that in some cases I may have expressed myself with too much zeal, and in others been misconceived. You may however be assured that my sole object was to do justice to myself, in a case of peculiar injustice, & that I never went beyond its just limit.
                  I look with extreme concern to the violent course which is pursued in the discussion which now agitates the country & trust that it will be possible to moderate it. this sentiment is excited in a peculiar manner by what I have seen in the Enquirer of friday last. I neither know the author of the piece or from whom he derives his information in the passage to which I allude, nor indeed do I recollect the circumstance on wh. he relies in one case.
                  I feel happy that we have had this explanation with each other. It has satisfied me that I had misconceived your feelings & disposition towards me. Nothing remains but to prevent as far as possible all further inquietude. From the period above alluded to of peculiar excitment I have been attentive to this object & shall pursue it in future with still greater zeal. I estimate the acts of my friends by the intention only. Being satisfied on that point I can bear with patience any consequences which may casually result from them. I am aware that under free govt., it is difficult to avoid those of the kind alluded to, for perhaps no important good was ever altogether free from some portion of alloy. I am however equally aware that the evils which are incident to the system, if indeed there are any, even to the individual who suffers by them, are trifling when compared with the great blessings which it imparts. I am my dear Sir with the highest respect & esteem your your friend & servant
                  
                     Jas Monroe 
                     
                  
                  
                     PS. From an expression in your letter—that you had not supposed that I had entertained any objection to the association of any one with me in the business at London, I percieve that you have not read or if you have read that you have forgotten my letter of Feby 2. 1806. I therefore send you a copy of it, which I have to request that you will be so good as to return me after perusing it.
                  
               